     Case 1:20-cr-00140-JTN ECF No. 12 filed 09/29/20 PageID.21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

       Plaintiff,
                                                           Hon. Janet T. Neff
v.
                                                           Case No. 1:20-cr-000140
MARQUISE TREVON PETWAY,

      Defendant.
________________________________/
                                      ORDER

      This matter is before the Court on the government’s motion for pretrial

detention. The government sought defendant Marquise Trevin Petway’s detention

on the basis of that he poses a danger to the community, 18 U.S.C. § 1342(f)(1). The

Court conducted an evidentiary hearing on September 29, 2020, at which defendant

was represented by counsel.

      Having considered the evidence presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that the government has sustained its burden of

proving by clear and convincing evidence, that he poses a danger to the community.

The Court finds, as explained on the record, that there is no condition or combination

of conditions that will ensure the safety of the community.

      Accordingly, IT IS ORDERED that defendant is committed to the custody of

the Attorney General pending trial.
Case 1:20-cr-00140-JTN ECF No. 12 filed 09/29/20 PageID.22 Page 2 of 2




 DONE AND ORDERED on September 29, 2020.

                                       /s/ Phillip J. Green
                                      PHILLIP J. GREEN
                                      United States Magistrate Judge




                                  2
